PER CURIAM:
Babry Hanan appeals the district court’s orders denying his petition for a writ of error coram nobis and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hanan v. United States, 402 F.Supp.2d 679 (E.D.Va. 2005 & 2006 WL 1303127, May 9, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.